Citation Nr: 1117720	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  10-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1943 to March 1952.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for hearing loss and tinnitus.  The Veteran and his spouse testified at an RO hearing in October 2010.  A transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss and tinnitus, which he relates to acoustic trauma suffered while he served in the Navy.  

Service treatment records (STRs) show whisper voice tests of 15/15 at discharge from each period of service.  Service personnel records (SPRs) show that the Veteran was a Machinist Mate during his first period of service and served on the USS Bellatrix and the USS Harwood, and that during his second period of service he served on the USS Boxer CV-21 and USS Princeton CV-37.  In statements and testimony, he indicated that he worked primarily in the boiler room for eight hours a day and that he was exposed to extreme noise in this occupation with no hearing protection.  He and his wife testified that they had their first child in January 1949 and that they recalled that the Veteran's hearing was starting to go at that point, as he could not hear their baby crying.  He further testified that after service, he went to work for El Paso Gas Company and used hearing protection.  He had hearing tests every year and was told that his hearing had decreased because of the noise level there but that this noise was not nearly as bad as the noise trauma he experienced in the Navy.  He indicated that his tinnitus started in 1960 and that a private ear, nose, and throat (ENT) doctor, Dr. Turner, told him that he had the type of hearing loss that could not be helped by hearing aids.  He stated that every fall he would go hunting and that this involved only a few shots.  He also used power tools occasionally, but this was not a constant activity.

Buddy statements were submitted by former servicemen on the Veteran's behalf.  W.R. indicated that he worked in the engine room with the Veteran aboard the USS Bellatrix and that the noise level was so bad they could not talk to each other, even though they were two feet apart.  They had to step into a little booth called a "hear hear station" in order to communicate.  W.R. indicated that he had lost 40 percent of his hearing in both ears and so had most of his shipmates who worked in the engine room area aboard the USS Bellatrix.  W.R. stated that if anyone deserved help to pay for his hearing aids, it was the Veteran, who served his country with honor in two wars and helped to rescue 149 wounded Marines from the beaches of Saipan.  

Another individual, W.F., noted that he served with the Veteran on the USS Bellatrix AKA-3 from October 1944 to April 1946 and that the duties performed were in the engine room and the boiler room on a regular basis.  He stated that he had a serious hearing impairment requiring the use of hearing aids since 1993.  

Last, R.E. submitted a statement that he was a radioman aboard the USS Bellatrix AKA-3 from 1943 to 1946 and that during this time he met the Veteran who worked in the boiler room.  He recalled that the Veteran would invite him to coffee while he was on watch and that he often remarked to the Veteran, "[H]ow can you stand all this heat and noise[?]"  He still kept in touch with the Veteran and noticed that he did not always hear well.

A June 2008 VA social worker note shows the Veteran and his wife came into the office requesting assistance with hearing tests.  The social worker requested a consult for the Veteran and escorted the Veteran and his wife to the Disabled American Veterans representative waiting area so he could apply for service connected disability since he worked in the boiler room in the Navy.

The Veteran underwent VA examination in February 2009.  The Veteran's chief complaint was that he could not hear or understand.  The situation that caused the greatest difficulty was having to turn up the television.  He related his hearing loss to military boiler noise.  He set relief valves in the boiler room and was exposed to AKA 3-9 cylinder engines.  He served in the Navy for 9 years and 2 months and worked with boilers and generators.  He also had recreational noise exposure from hunting and power tools.  His occupational history was working at the El Paso Gas Company for 35 years.  Tinnitus also was present, though he could not recall the date or circumstance.  The examiner determined that the hearing loss and tinnitus were most likely of the same etiology.

On authorized VA audiological evaluation in February 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
100
110
100
LEFT
55
65
NR
NR
110

Speech audiometry revealed speech recognition ability of 32 percent in the right ear and 20 percent in the left ear.  The examiner found that pure tone testing revealed a mild sloping to a profound sensorineural hearing loss in both ears.  Speech reception thresholds were in agreement with pure tone averages.  Word recognition scores were poor in each ear.  

In answering the question of whether the Veteran's hearing loss and tinnitus were due to service, the examiner stated that she could not resolve the issue without resort to mere speculation.  She noted that the only hearing evaluations (in service) were whisper tests.  These were qualitative measures and could not be compared with quantative tests of today.  It was possible to pass a whisper test when hearing loss was present.  The examiner further noted that the Veteran's recreational and occupational noise exposure could have also contributed to the hearing loss.

The Veteran has met the first two elements of his service connection claim, as the record shows that he has a current hearing loss and tinnitus disability, and the SPRs as well as his and his former servicemen's competent and credible statements have shown that he was exposed to significant acoustic trauma in service.  The issue that has yet to be resolved is whether there is a relationship between the Veteran's present hearing loss and tinnitus disabilities and his military service.  

The Veteran's and his wife's statements that he first noticed his hearing starting to decline around the time of his discharge from his first period of service are competent and credible statements that lend support to a relationship between the Veteran's military service and his present hearing loss and tinnitus.  However, the Veteran also had a 35-year history of working at a gas company where he said he was issued hearing tests annually and used hearing aids.  Thus, it appears that he was exposed to acoustic trauma in this profession, as well.  

The February 2009 VA examination report is not really helpful, as the examiner relies on the whisper voice tests as the primary factor in determining whether or not the Veteran's hearing loss and tinnitus are related to his military service, and does not seem to consider the Veteran's exposure to acoustic trauma.  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Thus, the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ." Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)). Therefore, the critical question is whether the Veteran has a current hearing loss and/or tinnitus disability, which is causally related to service.  

The February 2009 examiner indicates that an opinion cannot be provided without resort to speculation.  Thus, it is unclear from this examination report whether the Veteran's hearing loss and tinnitus are related to his military service.

The Veteran's employment records, specifically the annual hearing tests that were administered at the El Paso Gas Company would be useful information to consider in resolving this claim.  There is no indication that the RO made any attempts to obtain these records or that the records are in the file.  The Veteran also stated that he saw a private ENT doctor, Dr. Turner.  There is no record of this treatment, nor is there any evidence that attempts have been made to obtain this evidence.  As this information is outstanding and relevant to the Veteran's claim, VA has a duty to make reasonable efforts to obtain these records.  See 38 C.F.R. § 3.159(c)(1).

Once attempts have been made to obtain the records, the Veteran should be afforded another VA audiology examination.  This time the examiner is to consider the SPRs and the Veteran's and his former servicemen's statements concerning acoustic trauma in service, as well as his and his wife's statements regarding when they first noticed his hearing loss, to determine whether the Veteran has a hearing loss or tinnitus disability that is causally related to the Veteran's service.  Any additional evidence obtained from the Veteran's post-service employment or from Dr. Turner also should be considered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran the release forms and ask him to provide as much information as possible regarding his employment at El Paso Gas Company, specifically the dates he worked there and the annual hearing tests that were provided, as well as the private treatment he received from private ENT physician, Dr. Turner.  

2.  If the Veteran provides the proper release forms, make reasonable efforts to obtain the records from the El Paso Gas Company and from Dr. Turner.  All responses should be documented in the record.  If efforts to obtain these records are unsuccessful, the Veteran should be so notified and given an opportunity to respond.

3.  After reasonable efforts to obtain the above records have been made, and any additional evidence added to the claims file, schedule the Veteran for a VA audiological examination to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current hearing loss and tinnitus disabilities are causally related to the Veteran's exposure to acoustic trauma in service; or whether such a causal relationship between the tinnitus and hearing loss and service is unlikely (i.e. less than a 50/50 degree of probability).

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Please consider the Veteran's service personnel records and the Veteran's and his former servicemen's statements concerning acoustic trauma in service, as well as his and his wife's statements regarding when they first noticed his hearing loss, to determine whether the Veteran has a hearing loss or tinnitus disability that is causally related to the Veteran's service.  Any additional evidence obtained from the Veteran's post-service employment or from Dr. Turner also should be considered.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence, and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



